Nebraska Advance Sheets
240	288 NEBRASKA REPORTS



of the caller are cited as factors inconsistent with restraint. Id.
We agree that these are relevant considerations.
   Given the voluntariness with which Avey returned to the
scene and the facts surrounding the telephone call, in the pres-
ent case, we conclude there was no seizure. Fourth Amendment
protections were not triggered, and there was no constitutional
violation requiring suppression of evidence.
                        CONCLUSION
   We conclude that under the facts as found by the county
court, Avey was not seized for Fourth Amendment purposes,
and that therefore, the county court did not err when it over-
ruled his motion to suppress and the district court did not err
when it affirmed this ruling. We affirm the district court’s deci-
sion which affirmed Avey’s convictions and sentences.
                                                      Affirmed.


                   Michael Daniels, appellee, v. Ruby
                     Maldonado-Morin, appellant.
                                    ___ N.W.2d ___

                         Filed May 30, 2014.     No. S-13-738.

 1.	 Summary Judgment: Appeal and Error. An appellate court will affirm a lower
     court’s grant of summary judgment if the pleadings and admitted evidence show
     that there is no genuine issue as to any material facts or as to the ultimate infer-
     ences that may be drawn from the facts and that the moving party is entitled to
     judgment as a matter of law.
 2.	 ____: ____. In reviewing a summary judgment, an appellate court views the
     evidence in the light most favorable to the party against whom the judgment was
     granted, and gives that party the benefit of all reasonable inferences deducible
     from the evidence.
 3.	 Parental Rights: Child Custody. The custodial parent has the right to travel
     between states and the right to migrate, resettle, find a new job, and start a
     new life.
 4.	 Child Custody. To prevail on a motion to remove a minor child to another
     jurisdiction, the custodial parent must first satisfy the court that he or she has a
     legitimate reason for leaving the state. After clearing that threshold, the custodial
     parent must next demonstrate that it is in the child’s best interests to continue
     living with him or her.
 5.	 ____. The paramount consideration on a motion to remove a child to another
     jurisdiction is whether the proposed move is in the best interests of the child.
                          Nebraska Advance Sheets
	                        DANIELS v. MALDONADO-MORIN	241
	                              Cite as 288 Neb. 240

 6.	 Child Custody: Visitation. In considering a motion to remove a child to another
      jurisdiction, the purpose of requiring a legitimate reason is to prevent the cus-
      todial parent from relocating the child because of an ulterior motive, such as
      frustrating the noncustodial parent’s visitation rights.
 7.	 Child Custody. Absent aggravating circumstances, the Nebraska Supreme Court
      has held that career advancement of the parent, career advancement of the new
      spouse, and the desire to form a new family unit through remarriage are legiti-
      mate reasons to remove a child to another jurisdiction.
  8.	 ____. Absent evidence of an ulterior motive, a custodial parent’s desire to live
      with his or her current spouse, who is located outside of the custodial jurisdiction,
      is a legitimate reason to remove the minor child.

   Appeal from the District Court for Douglas County:
Thomas A. Otepka, Judge. Reversed and remanded for fur-
ther proceedings.

  George T. Babcock, of Law Offices of Evelyn N. Babcock,
and Mark John Malousek for appellant.

    John F. Eker III for appellee.

  Heavican, C.J., Wright, Connolly, Stephan, McCormack,
Miller-Lerman, and Cassel, JJ.

    McCormack, J.
                      NATURE OF CASE
   Ruby Maldonado-Morin seeks to remove her biological
child, Deonte Daniels, to Mexico to live with her husband of 12
years, who was recently deported. Michael Daniels (Daniels),
Deonte’s biological father, has joint legal custody and resists
the removal. Upon Daniels’ motion for summary judgment,
the district court found as a matter of law that Maldonado-
Morin did not have a legitimate reason to remove Deonte
to Mexico and dismissed her countercomplaint. Maldonado-
Morin now appeals.

                     BACKGROUND
   Daniels and Maldonado-Morin are the biological parents
of Deonte, who was born in 1999. In 2004, the district court
granted Daniels and Maldonado-Morin joint legal custody
of Deonte. Since his birth, Deonte has lived primarily with
Maldonado-Morin.
    Nebraska Advance Sheets
242	288 NEBRASKA REPORTS



   In 2001, Maldonado-Morin married Jose Morin. Maldonado-
Morin and Morin are the biological parents of two children,
born in 2004 and 2005. According to Maldonado-Morin, Morin
has been in Deonte’s life since 2001 and treats Deonte as his
own son.
   In 2013, Daniels filed a “Complaint to Modify” seeking sole
care, custody, and control of Deonte. In his complaint, Daniels
alleged that there has been a material change in circumstance,
because Morin had been deported to Mexico and Maldonado-
Morin had announced that she and Deonte would join Morin
in Mexico.
   Maldonado-Morin answered and filed a countercomplaint.
In her countercomplaint, Maldonado-Morin requested permis-
sion to permanently remove Deonte to Mexico. She alleged
that Morin had been deported to Mexico and that it would be
in Deonte’s best interests to move to Mexico with her.
   Daniels filed a motion for summary judgment on Maldonado-
Morin’s countercomplaint. The district court granted the
motion. In its order, the district court found that Maldonado-
Morin sought removal to be with Morin in Mexico. The district
court found as a matter of law that Maldonado-Morin’s reason
was not a legitimate reason for removal. Having found that the
threshold test of legitimate reason for removal had not been
met, the district court did not address whether the move was in
Deonte’s best interests.

               ASSIGNMENTS OF ERROR
   Maldonado-Morin assigns that the district court erred in
granting the motion for summary judgment and in dismissing
her countercomplaint.

                  STANDARD OF REVIEW
   [1,2] An appellate court will affirm a lower court’s grant
of summary judgment if the pleadings and admitted evidence
show that there is no genuine issue as to any material facts
or as to the ultimate inferences that may be drawn from the
facts and that the moving party is entitled to judgment as a
                         Nebraska Advance Sheets
	                       DANIELS v. MALDONADO-MORIN	243
	                             Cite as 288 Neb. 240

matter of law.1 In reviewing a summary judgment, an appel-
late court views the evidence in the light most favorable to the
party against whom the judgment was granted, and gives that
party the benefit of all reasonable inferences deducible from
the evidence.2

                           ANALYSIS
   The only issue presented by this appeal is whether
Maldonado-Morin’s desire to live with her deported husband
is a legitimate reason for removing Deonte from the state. We
cannot say, as a matter of law, that Maldonado-Morin’s desire
to live with her deported husband is not a legitimate reason for
removal. Her husband’s deportation, in and of itself, does not
legally prevent a finding that she had a legitimate reason for
the removal.
   [3] The proper starting point for legal analysis when the
State is involved in family relations is always the fundamen-
tal constitutional rights of a parent.3 The custodial parent has
the right to travel between states and the right to “migrate,
resettle, find a new job, and start a new life.”4 We have stated
that an award of custody is not and should not be a sentence of
immobilization.5 Both parents, custodial and noncustodial, also
have the constitutional right to the care, custody, and control of
their children.6
   [4,5] Therefore, to prevail on a motion to remove a minor
child to another jurisdiction, the custodial parent must first

 1	
      C.E. v. Prairie Fields Family Medicine, 287 Neb. 667, 844 N.W.2d 56
      (2014).
 2	
      Id.
 3	
      In re Interest of Xavier H., 274 Neb. 331, 740 N.W.2d 13 (2007).
 4	
      Shapiro v. Thompson, 394 U.S. 618, 629, 89 S. Ct. 1322, 22 L. Ed. 2d 600
      (1969), overruled on other grounds, Edelman v. Jordan, 415 U.S. 651, 94
S. Ct. 1347, 39 L. Ed. 2d 662 (1974).
 5	
      See, Korf v. Korf, 221 Neb. 484, 378 N.W.2d 173 (1985); Boll v. Boll, 219
Neb. 486, 363 N.W.2d 542 (1985).
 6	
      Troxel v. Granville, 530 U.S. 57, 120 S. Ct. 2054, 147 L. Ed. 2d 49 (2000).
    Nebraska Advance Sheets
244	288 NEBRASKA REPORTS



satisfy the court that he or she has a legitimate reason for leav-
ing the state.7 After clearing that threshold, the custodial parent
must next demonstrate that it is in the child’s best interests
to continue living with him or her.8 The paramount consider-
ation is whether the proposed move is in the best interests of
the child.9
   [6-8] The purpose of requiring a legitimate reason is to pre-
vent the custodial parent from relocating the child because of
an ulterior motive, such as frustrating the noncustodial parent’s
visitation rights.10 Absent aggravating circumstances, we have
held that career advancement of the parent,11 career advance-
ment of the new spouse,12 and the desire to form a new family
unit through remarriage are legitimate reasons to remove a
child to another jurisdiction.13 Our precedent has recognized
that absent evidence of an ulterior motive, a custodial parent’s
desire to live with his or her current spouse, who is located
outside of the custodial jurisdiction, is a legitimate reason to
remove the minor child.14 These reasons do not compose the
exclusive list of legitimate reasons.15
   It is conceded by both parties that Maldonado-Morin’s rea-
son for wanting to remove Deonte is to live with Morin in

 7	
      Kalkowski v. Kalkowski, 258 Neb. 1035, 607 N.W.2d 517 (2000).
 8	
      Vogel v. Vogel, 262 Neb. 1030, 637 N.W.2d 611 (2002).
 9	
      See id.
10	
      See Farnsworth v. Farnsworth, 257 Neb. 242, 597 N.W.2d 592 (1999).
11	
      McLaughlin v. McLaughlin, 264 Neb. 232, 647 N.W.2d 577 (2002);
      Kalkowski v. Kalkowski, supra note 7; Farnsworth v. Farnsworth, supra
      note 10.
12	
      Vogel v. Vogel, supra note 8; Harder v. Harder, 246 Neb. 945, 524 N.W.2d
325 (1994).
13	
      See, Jack v. Clinton, 259 Neb. 198, 609 N.W.2d 328 (2000); Harder v.
      Harder, supra note 12; Gerber v. Gerber, 225 Neb. 611, 407 N.W.2d 497
      (1987); Maack v. Maack, 223 Neb. 342, 389 N.W.2d 318 (1986).
14	
      See, McLaughlin v. McLaughlin, supra note 11; Vogel v. Vogel, supra note
      8; Jack v. Clinton, supra note 13; Kalkowski v. Kalkowski, supra note 7;
      Harder v. Harder, supra note 12; Gerber v. Gerber, supra note 13; Maack
      v. Maack, supra note 13.
15	
      Jack v. Clinton, supra note 13.
                         Nebraska Advance Sheets
	                       DANIELS v. MALDONADO-MORIN	245
	                             Cite as 288 Neb. 240

Mexico. At this stage, given the state of the record and the
requirement that we view the evidence most favorably to
Maldonado-Morin, we cannot conclude as a matter of law
that she had no legitimate reason for the removal. The district
court ruled, in effect, that deportation of a custodial parent’s
husband can never be a legitimate reason for removal. We
disagree. Further, we find that the reasons for Morin’s depor-
tation are largely irrelevant unless the circumstances indicate
that Maldonado-Morin is seeking to remove Deonte in order to
frustrate Daniels’ custody and visitation rights. Such evidence,
if presented to the district court, could certainly preclude the
existence of a legitimate reason for removal.
   But at this stage, no such evidence is before us. We find,
viewing the facts in a light most favorable to Maldonado-
Morin, that the record demonstrates Maldonado-Morin’s hus-
band of over 12 years has been forced to move to Mexico and
that Maldonado-Morin wants herself, Deonte, and Morin’s bio-
logical children to live with him. In that sense, this case is no
different than a custodial parent’s wanting to move to another
jurisdiction to live with a new spouse or a custodial parent
whose current spouse is required by his or her employment to
move. Therefore, the district court erred in finding as a matter
of law that wanting to live with a deported husband cannot be
a legitimate reason.
   Daniels argues that our precedent requires financial improve-
ment for a reason to relocate to be legitimate. We disagree.
Often the reason for relocation is to improve employment, but
our precedent does not limit a custodial parent’s legitimate rea-
son for removing a child to financial considerations.16
   Daniels also argues that Morin’s deportation was necessarily
caused by a bad act. He asserts that we should not allow the
bad acts of the custodial parent’s new spouse to create a legiti-
mate reason for removal. Although we understand Daniels’
concern, Morin’s deportation does not alone demonstrate that
Maldonado-Morin sought removal to interfere or impede with
Daniels’ parental and custodial rights.

16	
      See, e.g., id.; Farnsworth v. Farnsworth, supra note 10.
    Nebraska Advance Sheets
246	288 NEBRASKA REPORTS



  Therefore, we hold that the district court erred in finding as
a matter of law that Maldonado-Morin did not have a legiti-
mate reason for relocation. We remand this cause for a trial
upon the merits of Maldonado-Morin’s countercomplaint and
Daniels’ “Complaint to Modify.”

                         CONCLUSION
   The district court erred in its determination that Maldonado-
Morin’s desire to live with Morin in Mexico is not a legitimate
reason for removal as a matter of law. We reverse the court’s
order and remand the cause for further proceedings consistent
with this opinion.
	R eversed and remanded for
	                                   further proceedings.
   Connolly, J., concurring.
   I concur in the judgment of the majority opinion. I write
separately because I disagree with a key overly broad state-
ment in the opinion that could create confusion in our removal
jurisprudence. I agree that the court erred in determining that
Morin’s deportation, in itself, was an illegitimate reason to
remove Deonte from the country and that the cause must be
remanded for further proceedings. But I disagree with the state-
ment that “the reasons for Morin’s deportation are largely irrel-
evant unless the circumstances indicate that Maldonado-Morin
is seeking to remove Deonte in order to frustrate Daniels’ cus-
tody and visitation rights.”
   In my opinion, this statement is too broad, particularly
when the removing parent wants to remove a child from the
country to live with a new spouse who has been deported.
I recognize that some of our cases have made broad state-
ments about a removal’s being “required by the custodial par-
ent’s remarriage.”1 But the reason that the remarriage required
removal in those cases was the new spouse’s occupation or
business in another jurisdiction, which is not the case here.
Similarly, we have held that a new spouse’s enhanced career
opportunities in a new location are a legitimate reason to

 1	
      See Gerber v. Gerber, 225 Neb. 611, 619, 407 N.W.2d 497, 503 (1987).
                        Nebraska Advance Sheets
	                      DANIELS v. MALDONADO-MORIN	247
	                            Cite as 288 Neb. 240

remove a child out of jurisdiction.2 The only case in which we
did not discuss the new spouse’s out-of-state employment or
business was a 1-page per curiam opinion.3 And our records of
the case show that the new spouse was employed as the man-
ager of an out-of-state business.
   But if—as the majority opinion implicitly concludes—the
only illegitimate reason for removing a child from Nebraska
is the removing parent’s desire to frustrate the other parent’s
visitation or custody rights, then trial courts should dispense
with the legitimate reason inquiry. First, the removing par-
ent could always claim that either she or her new spouse had
always wanted to live in the new location, thereby rendering
the inquiry irrelevant. Second, the custodial parent’s motive
for the removal is already a factor under the best interests
component of the test in Farnsworth v. Farnsworth.4 If a
parent’s desire to frustrate the other parent’s rights is the
only consideration in determining whether a legitimate rea-
son exists, then the inquiry is a redundant component of the
removal test.
   But I do not agree that the legitimate reason inquiry
should be redundant. For example, if a custodial parent’s new
spouse had a successful business in a different state but was
a convicted child molester, I do not believe that the custodial
parent’s desire to live with the new spouse would constitute
a legitimate reason to remove the child—even if the parent
was not trying to frustrate the other parent’s rights. Similarly,
I would not agree that the custodial parent had a legitimate
reason to remove a child to live with a new spouse who was
unemployed if the custodial parent had no realistic opportu-
nity to improve his or her own career at the new location.
I believe these scenarios would take our case law further
than intended.
   It seems to me that the majority’s reasoning—removal is
largely irrelevant absent a desire to frustrate the other parent’s

 2	
      See Harder v. Harder, 246 Neb. 945, 524 N.W.2d 325 (1994).
 3	
      See Maack v. Maack, 223 Neb. 342, 289 N.W.2d 318 (1986).
 4	
      See Farnsworth v. Farnsworth, 257 Neb. 242, 597 N.W.2d 592 (1999).
    Nebraska Advance Sheets
248	288 NEBRASKA REPORTS



rights—is particularly troublesome when the custodial parent’s
new spouse was deported from the country. First, when people
who are illegally in the country marry a U.S. citizen, they can
sometimes adjust their status and remain in the country.5 Here,
we do not know whether this option was available or even
attempted. Second, we do not know whether the spouse was
removed because of a deportable criminal conviction.6
   If the new spouse made no attempt to resist removal when
status adjustment was available, would we still conclude that
the custodial parent had a legitimate reason to remove the child
from the country? What if the spouse was deported because
of a conviction for sexual abuse of a minor7 or drug deal-
ing8? In my opinion, these possibilities illustrate that a court
must consider the reason for a new spouse’s deportation when
determining whether the custodial parent has a legitimate rea-
son to remove a child to live with that spouse. And if the only
response to these concerns is that they fall under the best inter-
ests component of the test, then the inquiry into a legitimate
reason for removal is irrelevant.
   In sum, I do not believe that the bare desire to live with a new
spouse is sufficient—standing alone—to conclude that a parent
requesting removal does, or does not, have a legitimate reason
for the request.

 5	
      See, 8 U.S.C. §§ 1153 and 1154 (2006 & Supp. V 2011); Williams v.
      Secretary, U.S. Dept. of Homeland Sec., 741 F.3d 1228 (11th Cir. 2014).
 6	
      See 8 U.S.C. § 1227(a)(2) (2006 & Supp. V 2001).
 7
U.S. v. Vidal-Mendoza, 705 F.3d 1012 (9th Cir. 2013).
 8	
      Gutierrez v. U.S., No. 13-10990, 2014 WL 1227482 (11th Cir. Mar. 26,
      2014).